DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 4/25/2022.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below, necessitated by amendment.  Response to arguments follows the statement of rejection.  This action is made Final.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TAIWAN 109123338 07/10/2020.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 2014/0176378).
Independent claim 1:
	As for claim 1, Du teaches: 
A mobile device (Par. [0005]), comprising: 
a metal mechanism element, wherein a closed slot is formed in the metal mechanism element (see Fig 7C below), 
and the closed slot has a first edge and a second edge opposite to each other (see Fig 7C below); 
a first radiation element, having a feeding point (see Fig 7C below); 
a second radiation element, coupled to the first edge of the closed slot, and disposed adjacent to the first radiation element (see Fig 7C below), 
wherein the second radiation element is at least partially disposed between the first radiation element and the second edge of the closed slot (see Fig 7C below); 
and a dielectric substrate, wherein the first radiation element and the second radiation element are disposed on the dielectric substrate (see Fig 7C below); 
wherein an antenna structure is formed by the first radiation element, the second radiation element, and the closed slot of the metal mechanism element (see Fig 7C below). 
wherein the first radiation element comprises a first portion and a second portion which are substantially perpendicular to each other;
wherein the second radiation element comprises a third portion and a fourth portion which are substantially perpendicular to each other;
wherein the second portion of the first radiation element has a first open end, the fourth portion of the second radiation element has a second open end, and the second open end and the first open end extend in directions that are substantially the same (see annotated fig. below).



    PNG
    media_image1.png
    606
    1140
    media_image1.png
    Greyscale


Claim 2:
	As for claim 2, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the closed slot of the metal mechanism element substantially has a rectangular shape (see Fig 7C above). 

Claim 3:
	As for claim 3, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the first radiation element substantially has a relatively short L-shape (see Fig 7C above). 

Claim 4:
	As for claim 4, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the second radiation element substantially has a relatively long L-shape (see Fig 7C above). 

Claim 5:
	As for claim 5, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the first radiation element has a first vertical projection on the metal mechanism element (see Fig 7C above, of the first radiation element which has a projection that is orthogonal to the first edge of the closed slot of the metal mechanism), 
and the whole first vertical projection is inside the closed slot (see figure above). 

Claim 6:
	As for claim 6, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the second radiation element has a second vertical projection on the metal mechanism element (see Fig 7C above, of the second radiation element which has a projection that is orthogonal to the first edge of the closed slot of the metal mechanism), 
and the whole second vertical projection is inside the closed slot (see Fig 7C above). 

Claim 7:
	As for claim 7, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein a coupling gap is formed between the first radiation element and the second radiation element (see Fig 7C above). 

Claim 9: Canceled by Applicant
Claim 10: Canceled by Applicant


Claim 11: 
	As for claim 11, Yu teaches: 
The mobile device as claimed in claim 1 (see rejection of claim 1), 
wherein the fourth portion of the second radiation element is substantially parallel to the second portion of the first radiation element (see Fig 7C above). 

Claim 12: Canceled by Applicant


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Hu (US 2020/0161769; PCT/GB2018/050434).
 	Claim 8:
	1As for claim 8, Du teaches The mobile device as claimed in claim 7 (see the rejection of claims 1 and 7);
	2However, Du does not teach wherein a width of the coupling gap is shorter than or equal to 2mm.
 	3Nevertheless, Hu teaches wherein a width of the coupling gap is shorter than or equal to 2mm (Par. [0027] discloses a feed arm which feeds/couples with two parasitic portions that are connected to ground.  The gap or separation between the feed arm and the parasitic arm is taught to be less than 10 mm, where the claimed range of (0-2] mm lies inside the ranges disclosed by Hu, see MPEP 2144.05).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Hu and apply that to the prior art of Du (par. [0027] teaches it is known in the art that close proximity influences the strength of excitation or coupling between the feed and the parasitic).
	5The motivation for this combination is to allow the first radiation element and second radiation element of the prior art of Du to have strong coupling.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Du (CN 107742781).
 	Claim 13: 
	1As for claim 13, Yu teaches the mobile device as claimed in claim 1 (see rejection of claim 1).
	2However, Du does not teach wherein a width of the coupling gap is shorter than or equal to 2mm.
 	3Nevertheless, Du teaches wherein the antenna structure covers a first frequency band from 2400MHz to 2500MHz, and a second frequency band from 5150MHz to 5850MHz (Du: “In this way, enable to have electric current by when, electric current can be gathered on second linkage section 32a, so as to produce the resonance of Mid Frequency, signal transmission of the antenna 30 at Mid Frequency is realized. It can learn, under LTE standards, The Mid Frequency is 1500MHz~3000MHz … And the resonance of high band is produced at the 3rd linkage section 32b, realize that antenna 30 transmits in the signal of high band. It can learn It is that under LTE standards, the high band is more than 3000MHz frequency”).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Du and apply that to the prior art of Yu (Yu teaches a multiband antenna with frequency choices by design that is influenced by the edges of the closed slot and radiator sizing).
	5The motivation for this combination is to provide frequency bands of high commercial value.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Du in view of Cheng (US 2005/0093752).
Claim 14-15: 
1As for claims 14-15, Yu in view of Du teaches The mobile device as claimed in claim 13 (see the rejection of claims 1 and 13);
	2However, Yu in view of Du does not teach wherein a length of the first radiation element is substantially equal to 0.25 wavelength of the second frequency band or wherein a length of the second radiation element is from 0.25 to 0.5 wavelength of the first frequency band.
 	3Nevertheless, Cheng teaches the limitations of lengths that correspond to quarter and half wavelengths (par. [0022]).
	4It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology as taught in the prior art of Cheng and apply that to the prior art of Du.
	5The motivation for this combination is to produce resonance in the radiators of Du.




Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  A new statement of rejection is above, necessitated by amendment; thereby, Applicant’s arguments towards the old prior art and office action are deemed moot.  
	As for Applicants arguments towards the dependent claims being allowable based upon an allowable base claim, Examiner disagrees and points to the statement of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845